November 23, 2009 U.S. Securities & Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Vanguard STAR Funds (the Trust) File No. 2-88373 Commissioners: Enclosed is the 54th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(b) under the Securities Act of 1933. This Amendment follows a 485 (a) filing we made on September 24, 2009, to add Institutional Shares to Vanguard Developed Markets Index Fund, a series of the Trust. The purposes of this Amendment are to: 1) address comments of the Commission's Staff regarding the prior Amendment, and 2) make a number of non-material editorial changes. This Amendment does not contain disclosures that would render it ineligible to become effective under Rule 485(b). Pursuant to Rule 485(d)(2), this Amendment designates an effective date of November 24, 2009, so both this Amendment and the preceding 485(a) filing will go effective concurrently. Please contact me at (610) 669-4294 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, The Vanguard Group, Inc. Michael J. Drayo Associate Counsel Enclosures cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
